 



Exhibit 10.3
THIS NOTE HAS NOT BEEN REGISTERED UNDER THE SECURITIES ACT OF 1933, AS AMENDED
(THE “SECURITIES ACT”), OR ANY STATE SECURITIES LAW AND MAY NOT BE SOLD,
TRANSFERRED OR OTHERWISE DISPOSED OF UNLESS REGISTERED UNDER THE SECURITIES ACT
AND UNDER APPLICABLE STATE SECURITIES LAWS OR THE COMPANY SHALL HAVE RECEIVED AN
OPINION OF ITS COUNSEL THAT REGISTRATION OF SUCH SECURITIES UNDER THE SECURITIES
ACT AND UNDER THE PROVISIONS OF APPLICABLE STATE SECURITIES LAWS IS NOT
REQUIRED.
MISSION TECHNOLOGY GROUP, INC.
SECURED INVENTORY PROMISSORY NOTE
 

$1,430,000.00   Issuance Date: April 16, 2007

     FOR VALUE RECEIVED, the undersigned, Mission Technology Group, Inc., a
California corporation (the “Company”), hereby promises to pay to the order of
Mobility California, Inc., a Delaware corporation or any future permitted holder
of this promissory note (the “Payee”), at the principal office of the Payee set
forth herein, or at such other place as the Payee may designate in writing to
the Company, the principal sum of One Million Four Hundred and Thirty Thousand
Dollars ($1,430,000.00), and such other amount as may be outstanding hereunder,
together with all accrued but unpaid interest, in United States dollars, as
provided in this Secured Inventory Promissory Note (the “Note”).
     1. Principal and Interest Payments.
          (a) Reference is hereby made to that certain Asset Purchase Agreement,
dated as of February 21, 2007, by and between the Company and Payee (the
“Purchase Agreement”). Terms used herein but not otherwise defined shall have
the meanings ascribed thereto in the Purchase Agreement. The principal reflects
the agreed upon fair market value of the Closing Inventory (the “FMV”). Within
ten (10) days following the end of each calendar month, the Company shall make a
principal payment under this Note to Payee equal to the FMV of any Closing
Inventory sold, assigned, transferred or otherwise disposed of by the Company
(each a “Transfer”) during such calendar month; provided, however, that the
unpaid principal balance of this Note as of November 1, 2008 (the (“Final
Maturity Date”) shall be due and payable on the Final Maturity Date. Each
payment shall be accompanied by a written statement identifying the items of
Closing Inventory Transferred by the Company during such calendar month.
          (b) Interest on the outstanding principal balance of this Note shall
accrue at a rate of six percent (6.00%) per annum, subject to increase as
provided below. Interest on the outstanding principal balance of the Note shall
be computed on the basis of the actual number of days elapsed and a year of
three hundred and sixty (360) days. Accrued but unpaid interest on this Note
shall be due and payable at the same time that the principal amount of this Note
is due and payable as provided in subsection (a) above. Furthermore, upon the
occurrence of an Event of Default (as defined below), then to the extent
permitted by law, the Company will pay interest

 



--------------------------------------------------------------------------------



 



to the Payee, payable on demand, on the outstanding principal balance of the
Note from the date of the Event of Default until payment in full at the rate of
twelve percent (12%) per annum.
     2. Security Interests. The payment of the principal of, and interest on,
this Note, as well as other amounts that may become due and payable under this
Note, is secured by: (i) a security interest in certain assets of the Company as
provided in that certain Security Agreement, of even date herewith, by and
between the Company and Payee (the “Security Agreement”); and (ii) a security
interest in certain securities of Payee as provided in that certain Pledge
Agreement, of even date herewith, by and between Randy Jones, the controlling
shareholder of the Company, and Payee (the “Pledge Agreement”).
     3. Non-Business Days. Whenever any payment to be made shall be due on a
Saturday, Sunday or a public holiday under the laws of the State of Arizona
and/or California, such payment may be due on the next succeeding business day
and such next succeeding day shall be included in the calculation of the amount
of accrued interest payable on such date.
     4. Events of Default. The occurrence of any of the following events shall
be an “Event of Default” under this Note:
          (a) the Company shall fail to make the payment of any amount of any
principal outstanding for a period of three (3) business days after the date
such payment shall become due and payable hereunder; or
          (b) the Company shall fail to make any payment of interest for a
period of three (3) business days after the date such interest shall become due
and payable hereunder; or
          (c) the Company breaches any representation, warranty, covenant,
agreement or certification made by the Company herein, in that certain Secured
Promissory Note, of even date herewith, in the original principal amount of
$2,500,000, an with the Company as “maker” and Payee as “payee” (the “1st
Note”), in the Security Agreement or in the Pledge Agreement; or
          (d) the holder of any indebtedness of the Company or any of its
subsidiaries shall accelerate any payment of any amount or amounts of principal
or interest on any indebtedness (the “Indebtedness”) (other than the
indebtedness hereunder) prior to its stated maturity or payment date, whether
such Indebtedness now exists or shall hereinafter be created, and such
accelerated payment entitles the holder thereof to immediate payment of such
Indebtedness which is due and owing and such indebtedness has not been
discharged in full or such acceleration has not been stayed, rescinded or
annulled within ten (10) business days of such acceleration; or
          (e) a judgment or order for the payment of money shall be rendered
against the Company or any of its subsidiaries in excess of $100,000 in the
aggregate (net of any applicable insurance coverage) for all such judgments or
orders against all such persons (treating any deductibles, self insurance or
retention as not so covered) that shall not be discharged, and all such
judgments and orders remain outstanding, and there shall be any period of sixty
(60) consecutive days following entry of the judgment or order in excess of
$100,000 or the judgment or order which causes the aggregate amount described
above to exceed $100,000 during which a

2



--------------------------------------------------------------------------------



 



stay of enforcement of such judgment or order, by reason of a pending appeal or
otherwise, shall not be in effect; or
          (f) the Company shall (i) apply for or consent to the appointment of,
or the taking of possession by, a receiver, custodian, trustee or liquidator of
itself or of all or a substantial part of its property or assets, (ii) make a
general assignment for the benefit of its creditors, (iii) commence a voluntary
case under the Bankruptcy Code or under the comparable laws of any jurisdiction
(foreign or domestic), (iv) file a petition seeking to take advantage of any
bankruptcy, insolvency, moratorium, reorganization or other similar law
affecting the enforcement of creditors’ rights generally, (v) acquiesce in
writing to any petition filed against it in an involuntary case under the
Bankruptcy Code or under the comparable laws of any jurisdiction (foreign or
domestic), or (vi) take any action under the laws of any jurisdiction (foreign
or domestic) analogous to any of the foregoing; or
          (g) a proceeding or case shall be commenced in respect of the Company
or any of its subsidiaries without its application or consent, in any court of
competent jurisdiction, seeking (i) the liquidation, reorganization, moratorium,
dissolution, winding up, or composition or readjustment of its debts, (ii) the
appointment of a trustee, receiver, custodian, liquidator or the like of it or
of all or any substantial part of its assets or (iii) similar relief in respect
of it under any law providing for the relief of debtors, and such proceeding or
case described in clause (i), (ii) or (iii) shall continue undismissed, or
unstayed and in effect, for a period of thirty (30) consecutive days or any
order for relief shall be entered in an involuntary case under the Bankruptcy
Code or under the comparable laws of any jurisdiction (foreign or domestic)
against the Company or any of its subsidiaries or action under the laws of any
jurisdiction (foreign or domestic) analogous to any of the foregoing shall be
taken with respect to the Company or any of its subsidiaries and shall continue
undismissed, or unstayed and in effect for a period of thirty (30) consecutive
days.
     5. Remedies Upon An Event of Default. If an Event of Default shall have
occurred and shall be continuing, the Payee may at any time at its option,
(a) declare the entire unpaid principal balance of this Note, together with all
interest accrued hereon, due and payable, and thereupon, the same shall be
accelerated and so due and payable; provided, however, that upon the occurrence
of an Event of Default described in (i) Sections 4(f) and (g), without
presentment, demand, protest, or notice, all of which are hereby expressly
unconditionally and irrevocably waived by the Company, the outstanding principal
balance and accrued interest hereunder shall be automatically due and payable,
and (ii) Sections 4(a) through (e), the Payee may exercise or otherwise enforce
any one or more of the Payee’s rights, powers, privileges, remedies and
interests under this Note, the 1st note, the Security Agreement, the Pledge
Agreement or applicable law. No course of delay on the part of the Payee shall
operate as a waiver thereof or otherwise prejudice the right of the Payee. No
remedy conferred hereby shall be exclusive of any other remedy referred to
herein or now or hereafter available at law, in equity, by statute or otherwise.
     6. Replacement. Upon receipt of a duly executed, notarized written
statement from the Payee with respect to the loss, theft or destruction of this
Note (or any replacement hereof), and without requiring an indemnity bond or
other security, or, in the case of a mutilation of this

3



--------------------------------------------------------------------------------



 



Note, upon surrender and cancellation of such Note, the Company shall issue a
new Note, of like tenor and amount, in lieu of such lost, stolen, destroyed or
mutilated Note.
     7. Parties in Interest, Transferability. This Note shall be binding upon
the Company and its successors and assigns and the terms hereof shall inure to
the benefit of the Payee and its successors and permitted assigns. This Note may
be transferred or sold, subject to the provisions of Section 15 below, or
pledged, hypothecated or otherwise granted as security by the Payee.
     8. Amendments. This Note may not be modified or amended in any manner
except in writing executed by the Company and the Payee.
     9. Notices. Any notice, demand, request, waiver or other communication
required or permitted to be given hereunder shall be in writing and shall be
effective (a) upon hand delivery by telecopy or facsimile at the address or
number designated below (if delivered on a business day during normal business
hours where such notice is to be received), or the first business day following
such delivery (if delivered other than on a business day during normal business
hours where such notice is to be received) or (b) on the second business day
following the date of mailing by express courier service, fully prepaid,
addressed to such address, or upon actual receipt of such mailing, whichever
shall first occur. The Company agrees to give written notice to the Payee at
least twenty (20) days prior to the date on which dissolution, liquidation or
winding-up will take place and in no event shall such notice be provided to the
Payee prior to such information being made known to the public.

     
     Address of Payee:
  Mobility California, Inc.
 
  17800 N. Perimeter Drive, Suite 200
 
  Scottsdale, Arizona 85255
 
  Attention: Chief Executive Officer
 
  Fax No.: (480) 477-3639
 
   
     Address of the Company:
  Mission Technology Group, Inc.
 
  9918 Via Pasar
 
  San Diego, CA 92126
 
  Attention: Randy Jones
 
  Fax No.: (858) 530-2733

     10. Governing Law. This Note shall be governed by and construed in
accordance with the internal laws of the State of Arizona, without giving effect
to the choice of law provisions. This Note shall not be interpreted or construed
with any presumption against the party causing this Note to be drafted.
     11. Headings. Article and section headings in this Note are included herein
for purposes of convenience of reference only and shall not constitute a part of
this Note for any other purpose.
     12. Remedies, Characterizations, Other Obligations, Breaches and Injunctive
Relief. The remedies provided in this Note shall be cumulative and in addition
to all other remedies

4



--------------------------------------------------------------------------------



 



available under this Note, the Security Agreement, at law or in equity
(including, without limitation, a decree of specific performance and/or other
injunctive relief), no remedy contained herein shall be deemed a waiver of
compliance with the provisions giving rise to such remedy and nothing herein
shall limit a Payee’s right to pursue actual damages for any failure by the
Company to comply with the terms of this Note. Amounts set forth or provided for
herein with respect to payments and the like (and the computation thereof) shall
be the amounts to be received by the Payee and shall not, except as expressly
provided herein, be subject to any other obligation of the Company (or the
performance thereof). The Company acknowledges that a breach by it of its
obligations hereunder will cause irreparable and material harm to the Payee and
that the remedy at law for any such breach may be inadequate. Therefore the
Company agrees that, in the event of any such breach or threatened breach, the
Payee shall be entitled, in addition to all other available rights and remedies,
at law or in equity, to seek and obtain such equitable relief, including but not
limited to an injunction restraining any such breach or threatened breach,
without the necessity of showing economic loss and without any bond or other
security being required.
     13. Failure or Indulgence Not Waiver. No failure or delay on the part of
the Payee in the exercise of any power, right or privilege hereunder (including
without limitation to perfect any security interest granted to Payee by this
Note) shall operate as a waiver thereof, nor shall any single or partial
exercise of any such power, right or privilege preclude other or further
exercise thereof or of any other right, power or privilege.
     14. Enforcement Expenses. The Company agrees to pay all costs and expenses
of enforcement of this Note, including, without limitation, reasonable
attorneys’ fees and expenses.
     15. Binding Effect. The obligations of the Company and the Payee set forth
herein shall be binding upon the successors and assigns of each such party,
whether or not such successors or assigns are permitted by the terms hereof. The
Payee may assign any or all if its rights, titles and interests in, to or under
this Note to any person or entity upon written notice to the Company.
     16. Severability. The provisions of this Note are severable, and if any
provision shall be held invalid or unenforceable in whole or in part in any
jurisdiction, then such invalidity or unenforceability shall not in any manner
affect such provision in any other jurisdiction or any other provision of this
Note in any jurisdiction.
     17. Consent to Jurisdiction. Each of the Company and the Payee hereby
irrevocably submits to the jurisdiction of the United States District Court
sitting in Phoenix, Arizona and the courts of the State of Arizona located in
Maricopa County for the purposes of any suit, action or proceeding arising out
of or relating to this Note. Each of the Company and the Payee hereby waives,
and agrees not to assert in any such suit, action or proceeding, any claim that
it is not personally subject to the jurisdiction of such court, that the suit,
action or proceeding is brought in an inconvenient forum or that the venue of
the suit, action or proceeding is improper. Each of the Company and the Payee
consents to process being served in any such suit, action or proceeding by
mailing a copy thereof to such party at the address set forth in Section 9 above
and agrees that such service shall constitute good and sufficient service of
process and notice thereof.

5



--------------------------------------------------------------------------------



 



Nothing in this Section 17 shall affect or limit any right to serve process in
any other manner permitted by law.
     18. Company Waivers. Except as otherwise specifically provided herein, the
Company and all others that may become liable for all or any part of the
obligations evidenced by this Note, hereby waive presentment, demand, notice of
nonpayment, protest and all other demands and notices in connection with the
delivery, acceptance, performance and enforcement of this Note, and do hereby
consent to any number of renewals of extensions of the time or payment hereof
and agree that any such renewals or extensions may be made without notice to any
such persons and without affecting their liability herein and do further consent
to the release of any person liable hereon, all without affecting the liability
of the other persons, firms or Company liable for the payment of this Note, AND
DO HEREBY WAIVE TRIAL BY JURY.
     (a) No delay or omission on the part of the Payee in exercising its rights
under this Note, or course of conduct relating hereto, shall operate as a waiver
of such rights or any other right of the Payee, nor shall any waiver by the
Payee of any such right or rights on any one occasion be deemed a waiver of the
same right or rights on any future occasion.
     (b) THE COMPANY ACKNOWLEDGES THAT THE TRANSACTION OF WHICH THIS NOTE IS A
PART IS A COMMERCIAL TRANSACTION, AND TO THE EXTENT ALLOWED BY APPLICABLE LAW,
HEREBY WAIVES ITS RIGHT TO NOTICE AND HEARING WITH RESPECT TO ANY PREJUDGMENT
REMEDY WHICH THE PAYEE OR ITS SUCCESSORS OR ASSIGNS MAY DESIRE TO USE.
     19. Usury Savings Clause. Any provision in this Note or in any other
document executed in connection herewith, or in any other agreement or
commitment, whether written or oral, express or implied, to the contrary
notwithstanding, Payee shall not in any event be entitled to receive or collect,
nor shall or may amounts received hereunder be credited, so that Payee shall be
paid, as interest, a sum greater than the maximum rate of interest permitted by
applicable law. If any construction of this Note, or any and all other papers,
agreements or commitments, indicates a different right given to Payee to ask
for, demand or receive any larger sum as interest, such is a mistake in
calculation or wording, which this clause shall override and control; it being
the intention of the parties that this Note and all other instruments relating
to this Note shall in all things comply with applicable law, and proper
adjustment shall automatically be made accordingly. In the event Payee ever
receives, collects or applies as interest, any sum in excess of the maximum rate
of interest permitted by applicable law, such excess amount shall be applied to
the reduction of the unpaid principal balance of this Note in the inverse order
of maturity, and if this Note is paid in full, any remaining excess shall be
paid to Maker. In determining whether or not the interest paid or payable, under
any specific contingency, exceeds the maximum rate of interest permitted by
applicable law, Maker and Payee shall, the maximum extent permitted under
applicable law (i) characterize any nonprincipal payment as an expense, fee or
premium rather than as interest, (ii) exclude voluntary prepayments and the
effects thereof, and (iii) “spread” the total amount of interest throughout the
entire term of this Note so that the interest rate is uniform throughout the
entire term hereof.

6



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, the Company has executed and delivered this Note as of
the date first written above.

            MISSION TECHNOLOGY GROUP, INC.
      By:   /s/ Randy Jones         Randy Jones, President             

7